Citation Nr: 0106993	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  95-37 164A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability manifested by memory loss, nightmares, 
sleep problems, violent thoughts, poor sex life, 
irritability, hearing voices, and being easy to anger as due 
to undiagnosed illness.

2.  Entitlement to service connection for a respiratory 
disorder claimed as scarred lung with shortness of breath as 
due to undiagnosed illness.

3.  Entitlement to service connection for a generalized joint 
disorder claimed as aching, pain, and swelling of joints due 
to undiagnosed illness.

4.  Entitlement to service connection for a left elbow pain 
disorder as due to undiagnosed illness.

5.  Entitlement to service connection for headaches as due to 
undiagnosed illness.

6.  Entitlement to service connection for bleeding gums with 
mouth sores as due to undiagnosed illness.

7.  Entitlement to service connection for chronic cold with 
congestion as due to undiagnosed illness.

8.  Entitlement to service connection for a skin rash as due 
to undiagnosed illness.

9.  Entitlement to service connection for hair loss as due to 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran served on active duty from November 1990 to July 
1991.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions from the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The case was previously before the Board in September 1999, 
when it was remanded so the RO could prepare a statement of 
the case dealing with the issues contained in the December 
1997 rating decision which were subjects of a notice of 
disagreement but not currently on appeal, specifically, 
entitlement to service connection for trouble feeding and 
swallowing, stuttering, eye and ear problems, and positive 
rheumatoid factor.  The requested statement of the case was 
issued in September 1999.  A timely substantive appeal is not 
of record.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 20.302 (b) (2000).  Absent a notice of disagreement, a 
statement of the case and a timely substantive appeal, the 
Board does not have jurisdiction of these issues.  Bernard v. 
Brown, 4 Vet. App. 384 (1994); Hazan v. Gober, 10 Vet. 
App. 511 (1997).  


REMAND

In April 2000, the RO issued a supplemental statement of the 
case listing the issues as "new and material evidence."  
The decision went on to assert that new and material evidence 
had not been submitted.  The reasons and bases section 
explained that the claims were not reopened because the 
veteran had not submitted new and material evidence.  This 
supplemental statement of the case is wrong.  

The veteran previously perfected his appeal on the above 
issues and they are as stated above.  The veteran does not 
need to submit new and material evidence to reopen the claims 
on those issues.  By telling the veteran that he had to 
submit new and material evidence, the RO did not correctly 
cite the pertinent law and regulations and did not correctly 
discuss how the pertinent law and regulations applied to the 
veteran's claim.  Thus, the supplemental statement of the 
case did not meet the standard required by law.  38 U.S.C.A. 
§ 7105(d)(1) (2000).  

The Board previously Remanded the case for examination of the 
veteran in accordance with Disability Examinations in Gulf 
War Veterans, IL 10-98-010, April 28, 1998.  The Board's 
Remand explained that that protocol for examination of Gulf 
War veterans provided that a physician would review the 
veteran's symptoms and determine if those symptoms are 
associated with a diagnosed illness or specifically state if 
the veteran has a symptom as the result of an undiagnosed 
illness.  The file shows that while the veteran was examined, 
the physicians did not state whether the symptoms at issue 
were associated with a diagnosed illness or were symptoms of 
an undiagnosed illness.  This information is critical to the 
claim and the failure of the examiner to provide the 
information renders the examination inadequate and not in 
compliance with the Board's previous Remand.  The 
representative has pointed out that a remand by this Board 
confers on the veteran, as a matter of law, the right to 
compliance with the remand orders and imposes upon the VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).    

The March 1995 rating decision and the October 1995 statement 
of the case explained that the case was denied because it was 
not well grounded.  The representative has also pointed out 
that there has been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  



Accordingly, this case is REMANDED for the following:

1.  The RO should refer the claims folder 
to the examining VA Medical Center (VAMC) 
for an addendum report of the veteran's 
examination with opinions as to the 
following, and a full explanation:  

a.  Does the veteran have an acquired 
psychiatric disability manifested by 
memory loss, nightmares, sleep problems, 
violent thoughts, poor sex life, 
irritability, hearing voices, and being 
easy to anger as the result of an 
undiagnosed illness?  If the claimed 
symptoms are manifestations of a 
diagnosed illness state the diagnosis.  
Please explain why the claimed symptoms 
are or are not the result of the 
veteran's military service.  

b.  Does the veteran have a respiratory 
disorder claimed as scarred lung with 
shortness of breath as the result of an 
undiagnosed illness?  If the claimed 
symptoms are manifestations of a 
diagnosed illness state the diagnosis.  
Please explain why the claimed symptoms 
are or are not the result of the 
veteran's military service.  

c.  Does the veteran have a generalized 
joint disorder claimed as aching, pain, 
and swelling of joints as the result of 
an undiagnosed illness?  If the claimed 
symptoms are manifestations of a 
diagnosed illness state the diagnosis.  
Please explain why the claimed symptoms 
are or are not the result of the 
veteran's military service.  

d.  Does the veteran have a left elbow 
pain disorder as the result of an 
undiagnosed illness?  If the claimed 
symptoms are manifestations of a 
diagnosed illness state the diagnosis.  
Please explain why the claimed symptoms 
are or are not the result of the 
veteran's military service.  

e.  Does the veteran have headaches as 
the result of an undiagnosed illness?  If 
the claimed symptoms are manifestations 
of a diagnosed illness state the 
diagnosis.  Please explain why the 
claimed symptoms are or are not the 
result of the veteran's military service.  

f.  Does the veteran have bleeding gums 
with mouth sores as the result of an 
undiagnosed illness?  If the claimed 
symptoms are manifestations of a 
diagnosed illness state the diagnosis.  
Please explain why the claimed symptoms 
are or are not the result of the 
veteran's military service.  

g.  Does the veteran have chronic cold 
with congestion as the result of an 
undiagnosed illness?  If the claimed 
symptoms are manifestations of a 
diagnosed illness state the diagnosis.  
Please explain why the claimed symptoms 
are or are not the result of the 
veteran's military service.  

h.  Does the veteran have a skin rash as 
the result of an undiagnosed illness?  If 
the claimed symptoms are manifestations 
of a diagnosed illness state the 
diagnosis.  Please explain why the 
claimed symptoms are or are not the 
result of the veteran's military service.  

i.  Does the veteran have hair loss as 
the result of an undiagnosed illness?  If 
the claimed symptoms are manifestations 
of a diagnosed illness state the 
diagnosis.  Please explain why the 
claimed symptoms are or are not the 
result of the veteran's military service.  

2.  If the above questions can not be 
answered without further examination of 
the veteran, the necessary examinations 
and tested should be scheduled.  

3.  The General Counsel, in representing 
VA before the Court, has noted that the 
regional office has duties.  Pursuant to 
38 C.F.R. § 3.655, when the claimant 
without good cause fails to report for 
examination, the claim will be denied.  
However, the Secretary must show a lack 
of good cause for failing to report.  
Further, VA has a duty to fully inform 
the veteran of the consequences of the 
failure to undergo the scheduled 
examination.  The regional office must 
comply with all notification requirements 
regarding the duty to report and the 
failure to report for examination.  This 
remand serves as notification of the 
regulation.

4.  The RO should review the claims folder 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the examination 
report.  If the requested examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 (2000) 
("if the [examination] report does not 
contain sufficient detail, it is incumbent 
upon the rating board to return the report 
as inadequate for evaluation purposes.").  
Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet. App. 
461, 464 (1992); and Ardison v. Brown, 6 
Vet. App. 405, 407 (1994).  

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  

6.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC should address 
the issues as set forth on the first page 
of this Remand.  The SSOC should reflect 
consideration of the claims based on all 
evidence of record, both old and new.  
The claims are open and veteran need not 
submit new and material evidence to 
reopen the claims.  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Claimant responsibility
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (herein "the Act") requires VA 
to make reasonable efforts to assist the 
claimant in obtaining evidence necessary 
to substantiate the claim.  The Act, to 
be codified at § 5103A (a).  However, it 
is ultimately the claimant's 
responsibility to present and support a 
claim for benefits.  The Act, to be 
codified at § 5107(a).  If the claimant 
can obtain or generate evidence in 
support of the claim, he must submit it 
to the RO.  If the claimant knows of 
evidence which the RO could reasonably 
obtain or generate in support of the 
claim, he must notify the RO and request 
assistance in obtaining the evidence.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  

